DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
Status of the Claims
	Claims 1-7, 10, and 12-20 are pending in this Office Action.
	Claims 1, 2, 10, 12, 17-20 are amended.
	Claims 8, 9, and 11 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albertson et al. (US 2008/0169929), in view of Raffle et al. (US 9,007,301), in further view of Fleisher (US 2005/0232487), and further view of Raichman (US 2011/0169646).
	Regarding claims 1 and 20, Albertson discloses a detection unit (Paragraphs 5-11 illustrate a system for detecting images captured by one or more sensors, the behavior of others and providing a warning upon detecting adverse behavior), comprising:
	an illuminator configured to generate light and project the light onto a first individual and a second individual within an environment (Paragraph 44 illustrates the use of a light source to project light onto an object; paragraphs 27, 30, 41, and 51 illustrate monitoring multiple users in the environment);
	a sensor (Figure 3 and paragraphs 41 and 52 illustrate the use of sensors 202, 204, and 240) configured to:
	generate sensor data (Figure 2 and paragraphs 41, 45, 52, and 61 illustrate that the sensors 202/204 capture images and data of the desired scene/object);
	a processor (Figure 3 and paragraph 62 illustrate video processors 316/318) configured to:

	generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual (Paragraphs 30 and 65 illustrate generating 3D object properties that includes positions, color, size, and orientation, representative of movement by monitored users, objects within the environment, and the background identifying attributes of the environment; paragraphs 27, 30, 41, and 51 illustrate monitoring multiple users in the environment);
	identify a behavior of the first individual based on the event data and the gesture data (Figure 1 and paragraph 33 illustrate that the system translates detectable behavior movement into a stream of 3D properties of the detected objects and maps the 3D object properties into one or more behaviors for the monitored user/object);
	compare the behavior of the first individual to a behavior model, the behavior model including models of expected movements for events; generate an inference, via artificial intelligence techniques, to categorize the behavior (Figure 1 and paragraph 35 illustrate that the system may access a behavior database 112 of previously accumulated and stored behavior definitions to better track and detect, within 3D object properties 110, those monitored objects representative of behaviors, to better recognize monitored users separate from other objects within detectable behavior movement 102, and to better track, recognize, and predict potentially adverse behaviors from 3D object properties 110; paragraph 38 illustrates identifying adverse behaviors by comparing the captured movement(s) of the individuals within a scene to a behavior database 112, wherein the behavior database may include behavior definitions corresponding to different 
	identify at least one inference as an event (Paragraph 54 illustrates that the system may combine the sensed information about the location of the particular object/user with the captured sensor data; paragraph 111 illustrates that the system may identify additional information about a location of a user from monitored information such as the current location of the user, the current physical environment in which the user is located, the events currently scheduled for a user; paragraph 149 illustrates that the system may also determine the type of environment of the observed behavior); and
	generate metadata and associate the metadata to the event, the metadata being a time-stamped transcription of the event (Paragraphs 34, 65, 151, and 153 illustrate that the system may attach metadata to the sensed data which may include timestamp data of the sensed data).
	Albertson fails to disclose an illuminator configured to generate first electromagnetic radiation within the infrared spectrum and project the first electromagnetic radiation onto a first individual and a second individual within an environment; receive the first electromagnetic radiation reflected from the first individual and the second individual; receive second electromagnetic radiation, the second electromagnetic radiation being emitted from the first individual and the second individual; generate sensor data from the received first electromagnetic radiation and received second electromagnetic radiation; identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body; and generate event data and gesture data to track location, orientation, and movement of the first individual and the second so as to monitor gestures of the first individual with respect to the hot zone of the second individual.
	Raffle discloses an illuminator configured to generate first electromagnetic radiation within the infrared spectrum and project the first electromagnetic radiation onto a first individual and a second individual within an environment; receive the first electromagnetic radiation reflected from the first individual and the second individual; receive second electromagnetic radiation, the second electromagnetic radiation being emitted from the first individual and the second individual; and generate sensor data from the received first electromagnetic radiation and received second electromagnetic radiation (Column 8, lines 61-67, and column 9, lines 1 and 2, illustrate the use of at least one sensor configured to emit an electromagnetic field or an electromagnetic radiation, such as infrared, towards its target and detect user gestures based on the returned signal).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Raffle to Albertson to disclose an illuminator configured to generate first electromagnetic radiation within the infrared spectrum and project the first electromagnetic radiation onto a first individual and a second individual within an environment; receive the first electromagnetic radiation reflected from the first individual and the second individual; receive second electromagnetic radiation, the second electromagnetic radiation being emitted from the first individual and the second individual; and generate sensor data from the received first electromagnetic radiation and received second electromagnetic radiation because it would have been common in the use of proximity sensors for detecting body movement, or gestures, to use electromagnetic infrared radiation to detect the movement/gestures of an object/individual of interest.
so as to monitor gestures of the first individual with respect to the hot zone of the second individual.
	Fleisher discloses identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body (Paragraph 40 illustrates the detection of the location of parts of the person's body, such as the head, one or both legs, a privacy sensitive area, or other features).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Fleisher to Albertson in view of Raffle to disclose identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body because it would have been common to identify a private area of a person’s body in order to prevent the display of the person’s body or detect the inappropriate behavior with respect to the person’s body.
	Albertson as modified by Raffle and Fleisher fails to disclose generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to the hot zone of the second individual.
	Raichman discloses generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to a zone of the second individual’s body (Paragraphs 67 and 99 illustrate detecting the event wherein a person touches another person’s body).
so as to monitor gestures of the first individual with respect to the hot zone of the second individual because it would have been common to identify the private area of a person in order to detect the inappropriate behavior with respect to the person’s body.
	Regarding claim 2, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the processor configures the metadata to exclude from the transcription any information that personally identifies the first and/or the second individual (Albertson: Paragraphs 34, 65, 151, and 153 illustrate that the system just provides data, including metadata, associated the identified behavior, and thus, does not provide any additional information that would personally identify the individual; paragraphs 27, 30, 41, and 51 illustrate monitoring multiple users in the environment).
	Regarding claim 3, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the processor categorizes the behavior as: appropriate behavior defined as the inference of behavior, as a whole, falling within the behavior model; objectionable behavior defined as the inference of behavior, as a whole, falling within the behavior model but having some gesture data that falls outside of the behavior model: or inappropriate behavior defined as the inference of behavior, as a whole, falling outside of the behavior model (Albertson: Figure 4 and paragraphs 78-91 illustrate generating data indicating a range of behavior types; figure 7 and paragraph 114-125 illustrate providing a warning indicating the identified behavior type).
	Regarding claim 4, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the processor is configured to generate an alert for objectionable behavior and an alert for inappropriate behavior (Albertson: Figure 4 and paragraphs 78-91 illustrate generating data 
	Regarding claim 5, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the alert for objectionable behavior comprises a communication transmitted by the processor and the alert for inappropriate behavior comprises a communication transmitted by the processor (Albertson: Figure 4 and paragraphs 78-91 illustrate generating data indicating a range of behavior types; figure 7 and paragraph 114-125 illustrate providing a warning indicating the identified behavior type).
	Regarding claim 6, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the processor is configured to generate a distinct record of event for objectionable behavior and a distinct record of event for inappropriate behavior (Albertson: Figure 4 and paragraphs 78-91 illustrate generating data indicating a range of behavior types; figure 7 and paragraph 114-125 illustrate providing a warning indicating the identified behavior type).
	Regarding claim 7, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the processor is configured to generate additional information related to the appropriate behavior (Albertson: Figure 4 and paragraphs 78-91 illustrate generating data indicating a range of behavior types; figure 7 and paragraph 114-125 illustrate providing a warning indicating the identified behavior type; paragraphs 34, 65, 151, and 153 illustrate that the system provides data, including metadata, associated the identified behavior).
	Regarding claim 10, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein: the feature of the second individual comprises at least one of a hand, an arm, a leg, a stomach, a chest, a back, a buttock, and a face (Albertson: Paragraphs 51, 53, 54, and 69 illustrate that the system may identify the behavior of each individual, as a separate object/individual, within 
	Regarding claim 13, Albertson as modified by Raffle, Fleisher, and Raichman discloses the detection unit comprising a casing configured to house the illuminator, the sensor, and the processor (Raffle: Figure 3 and column 8, lines 29-67, and column 9, lines 1 and 2, illustrate the use of at least one sensor configured to emit n electromagnetic field or an electromagnetic radiation, such as infrared, towards its target and detect user gestures based on the returned signal, which may be configured in the wearable computer system which may further include the processor).
	Regarding claim 15, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the sensor comprises an infrared camera (Raffle: Column 8, lines 61-67, and column 9, lines 1 and 2, illustrate the use of at least one sensor configured to emit an electromagnetic field or an electromagnetic radiation, such as infrared, towards its target and detect user gestures based on the returned signal).
	Regarding claim 16, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the sensor comprises a plurality of sensors (Albertson: Figure 2 and paragraphs 41, 45, 52, and 61 illustrate that the sensors 202/204 capture images and data of the desired scene/object) (Raffle: Column 8, lines 61-67, and column 9, lines 1 and 2, illustrate the use of at least one sensor configured to emit an electromagnetic field or an electromagnetic radiation, such as infrared, towards its target and detect user gestures based on the returned signal; column 3, lines 14-29, and column 6, lines 19-34, illustrate employing multiple sensors).
Regarding claim 17, Albertson discloses a surveillance system, comprising: a detection unit (Paragraphs 5-11 illustrate a system for detecting images captured by one or more sensors, the behavior of others and providing a warning upon detecting adverse behavior), comprising:
	a detection unit, comprising: an illuminator configured to generate light and project the light onto a first individual and a second individual (Paragraph 44 illustrates the use of a light source to project light onto an object);
	a sensor (Figure 3 and paragraphs 41 and 52 illustrate the use of sensors 202, 204, and 240) configured to:
	generate sensor data (Figure 2 and paragraphs 41, 45, 52, and 61 illustrate that the sensors 202/204 capture images and data of the desired scene/object);
	a processor (Figure 3 and paragraph 62 illustrate video processors 316/318) configured to:
	receive the sensor data and generate a depth perception model of the environment (Paragraphs 60 and 65-70 illustrate that the video processors 316/318 may receive the image data and generate 3D positions);
	generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual (Paragraphs 30 and 65 illustrate generating 3D object properties that includes positions, color, size, and orientation, representative of movement by monitored users, objects within the environment, and the background identifying attributes of the environment);
	identify a behavior of the first individual based on the event data and the gesture data (Figure 1 and paragraph 33 illustrate that the system translates detectable behavior movement into a stream of 3D properties of the detected objects and maps the 3D object properties into one or more behaviors for the monitored user/object);

	identify at least one inference as an event (Paragraph 54 illustrates that the system may combine the sensed information about the location of the particular object/user with the captured sensor data; paragraph 111 illustrates that the system may identify additional information about a location of a user from monitored information such as the current location of the user, the current physical environment in which the user is located, the events currently scheduled for a user; paragraph 149 illustrates that the system may also determine the type of environment of the observed behavior);
	generate metadata and associate the metadata to the event, the metadata being a time-stamped transcription of the event; generate an alert based on the categorized behavior; a computer device configured to receive the metadata and the alert (Paragraphs 34, 65, 151, and 153 illustrate 
	Albertson fails to disclose an illuminator configured to generate first electromagnetic radiation within the infrared spectrum and project the first electromagnetic radiation onto a first individual and a second individual; receive the first electromagnetic radiation reflected from the first individual and the second individual; receive second electromagnetic radiation, the second electromagnetic radiation being emitted from the first individual and the second individual; generate sensor data from the received first electromagnetic radiation and received second electromagnetic radiation; identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body; and generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to the hot zone of the second individual.
	Raffle discloses an illuminator configured to generate first electromagnetic radiation within the infrared spectrum and project the first electromagnetic radiation onto a first individual and a second individual; receive the first electromagnetic radiation reflected from the first individual and the second individual; receive second electromagnetic radiation, the second electromagnetic radiation being emitted from the first individual and the second individual; and generate sensor data from the received first electromagnetic radiation and received second electromagnetic radiation (Column 8, lines 61-67, and column 9, lines 1 and 2, illustrate the use of at least one sensor configured to emit an electromagnetic field or an electromagnetic radiation, such as infrared, towards its target and detect user gestures based on the returned signal).
first electromagnetic radiation within the infrared spectrum and project the first electromagnetic radiation onto a first individual and a second individual; receive the first electromagnetic radiation reflected from the first individual and the second individual; receive second electromagnetic radiation, the second electromagnetic radiation being emitted from the first individual and the second individual; and generate sensor data from the received first electromagnetic radiation and received second electromagnetic radiation because it would have been common in the use of proximity sensors for detecting body movement, or gestures, to use electromagnetic infrared radiation to detect the movement/gestures of an object/individual of interest.
	Albertson as modified by Raffle fails to disclose identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body; and generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to the hot zone of the second individual.
	Fleisher discloses identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body (Paragraph 40 illustrates the detection of the location of parts of the person's body, such as the head, one or both legs, a privacy sensitive area, or other features).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Fleisher to Albertson in view of Raffle to disclose identify a feature of the second individual as a hot zone defined as a sensitive area of the second individual’s body because it would have been common to identify a private area of a person’s body in order to prevent 
	Albertson as modified by Raffle and Fleisher fails to disclose generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to the hot zone of the second individual.
	Raichman discloses generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to the hot zone of the second individual (Paragraphs 67 and 99 illustrate detecting the event wherein a person touches another person’s body).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Raichman to Albertson in view of Raffle and Fleisher to disclose generate event data and gesture data to track location, orientation, and movement of the first individual and the second individual so as to monitor gestures of the first individual with respect to the hot zone of the second individual because it would have been common to identify the private area of a person in order to detect the inappropriate behavior with respect to the person’s body.
	Regarding claims 18 and 19, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein the processor is configured to: identify a feature of the first individual as a hot zone defined as a sensitive area of the first individual's body (Fleisher: Paragraph 40 illustrates the detection of the location of parts of the person's body, such as the head, one or both legs, a privacy sensitive area, or other features); identify a behavior of the second individual based on the event data and the gesture data; compare the behavior of the second individual to a behavior model, the behavior model including models of expected movements for events; generate an inference, Albertson: Figure 1 and paragraph 35 illustrate that the system may access a behavior database 112 of previously accumulated and stored behavior definitions to better track and detect, within 3D object properties 110, those monitored objects representative of behaviors, to better recognize monitored users separate from other objects within detectable behavior movement 102, and to better track, recognize, and predict potentially adverse behaviors from 3D object properties 110; paragraph 38 illustrates identifying adverse behaviors by comparing the captured movement(s) of the individuals within a scene to a behavior database 112, wherein the behavior database may include behavior definitions corresponding to different types of people, environments, and other factors that may affect the meaning of a behavior such as facial expressions, objects, places, etc., and thus, providing behavior definitions that include “models” of expected movements with relation to different events); and generate metadata and associate the metadata to the event, the metadata being a time-stamped transcription of the event (Albertson: Paragraphs 34, 65, 151, and 153 illustrate that the system may attach metadata to the sensed data which may include timestamp data of the sensed data; figure 4 and paragraphs 78-91 illustrate generating data indicating a range of behavior types; figure 7 and paragraph 114-125 illustrate providing a warning indicating the identified behavior type).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Albertson et al. (US 2008/0169929), in view of Raffle et al. (US 9,007,301), in further view of Fleisher (US 2005/0232487), further view of Raichman (US 2011/0169646), in further view of Mian et al. (US 2002/0137218), and in further view of Bradley (US 2015/0341139).
	Regarding claim 14, Albertson as modified by Raffle, Fleisher, and Raichman discloses wherein: the casing comprises a casing front, casing sides, and a casing rear (Raffle: Figures 2A, 
	Albertson as modified by Raffle, Fleisher, and Raichman fails to disclose the casing has a disc or puck shape; and the casing front has an optical window configured to allow for transmission of the first electromagnetic radiation and the second electromagnetic radiation, but to block at least some electromagnetic radiation outside of the infrared spectrum.
	Mian discloses the casing has a disc or puck shape (Paragraph 213 illustrates the use of a disk casing for housing the sensors).
	It would have been obvious before the effective filing date of the claimed invention to modify Albertson in view of Raffle, Fleisher, and Raichman to include the casing has a disc or puck shape as disclosed in Mian because the electronics of the system would have needed some type of housing, and the specific shape of the housing would provide no significant advantage over other shapes.
	Albertson as modified by Raffle, Fleisher, Raichman, and Mian fails to disclose the casing front has an optical window configured to allow for transmission of the first electromagnetic radiation and the second electromagnetic radiation, but to block at least some electromagnetic radiation outside of the infrared spectrum.
	Bradley discloses the casing front has an optical window configured to allow for transmission of the first electromagnetic radiation and the second electromagnetic radiation, but to block at least some electromagnetic radiation outside of the infrared spectrum (Paragraph 77 illustrates the use of an optical window for only passing the electromagnetic radiation within the infrared spectrum).
.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the claim contains allowable subject matter because the features overcome the prior art of record.  For instance, Fleisher (US 2005/0232487) teaches the detection of the location of parts of the person's body, such as the head, one or both legs, a privacy sensitive area, or other features and Raichman (US 2011/0169646) teaches detecting the event wherein a person touches another person’s body.  However, the prior art of record does not teach features disclosed in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425